Exhibit 10.3

[gmr3ddn2mi0h000001.jpg] 

2019 Executive Incentive Bonus Plan

 

1.

Purpose

This 2019 Executive Incentive Bonus Plan (the “Plan”) is intended to provide an
incentive for superior work and to motivate eligible executives of TechTarget,
Inc. (the “Company”) toward even higher achievement and business results, to tie
their goals and interests to those of the Company and its stockholders and to
enable the Company to attract and retain highly qualified executives. The Plan
is for the benefit of Covered Executives (as defined below).

  

 

2.

Covered Executives

  From time to time, the Compensation Committee of the Board of Directors of the
Company (the “Committee”) may select certain key executives (the “Covered
Executives”) to be eligible to receive bonuses hereunder.

  

 

3.

Administration

The Committee shall have the sole discretion and authority to administer and
interpret the Plan. The specific goals and targets under of the Plan for each
performance period shall be determined by the Committee and, once approved,
filed with the minutes of the Committee.

  

 

4.

Bonus Determinations  

 

(a)A Covered Executive may receive a bonus payment under the Plan based upon the
attainment of performance targets which are established by the Committee and
relate to financial and operational metrics with respect to the Company or any
of its subsidiaries (the “Performance Goals”), including the following: earnings
per share, revenues, EBITDA, Adjusted EBITDA (defined as EBITDA further adjusted
for stock-based compensation expense), percentage of revenue under longer-term
contract, or such other metrics as the Committee may determine. For 2019,
payment of a bonus pursuant to the Plan will be based 1/3 on attainment of a
Revenue, Adjusted EBITDA, and Percentage of Revenue under Longer-Term Contract
(“Longer-Term Contracts Goal”) target, respectively, as defined and approved by
the Committee.

  

(b)Except as otherwise set forth in this Section 4(b): (i) any bonuses paid to
Covered Executives under the Plan shall be based upon objectively determinable
bonus formulas that tie such bonuses to one or more performance targets relating
to the Performance Goals, (ii) bonus formulas for Covered Executives shall be
adopted in each performance period by the Committee and communicated to each
Covered Executive at the beginning of each bonus period and (iii) no bonuses
shall be paid to Covered Executives unless and until the Committee makes a
determination with respect to the attainment of the performance objectives.
Notwithstanding the foregoing, the Company may adjust bonuses payable under the
Plan based on achievement of individual performance goals or pay bonuses
(including, without limitation, discretionary bonuses) to Covered Executives
under the Plan based upon such other terms and conditions as the Committee may
in its discretion determine.

  

 

--------------------------------------------------------------------------------

 

[gmr3ddn2mi0h000002.jpg] 

(c)Each Covered Executive shall have a targeted bonus opportunity for each
performance period. The maximum bonus payable to a Covered Executive under the
Plan shall be established by the Committee for the applicable performance
period.

  

(d)The payment of a bonus to a Covered Executive with respect to a performance
period shall be conditioned upon the Covered Executive’s employment by the
Company on the last day of the performance period; provided, however, that the
Committee may make exceptions to this requirement, in its sole discretion,
including, without limitation, in the case of a Covered Executive’s termination
of employment, retirement, death or disability and as required under the terms
of any applicable agreement with a Covered Executive.

(e)In order for the Covered Executives to earn a bonus with respect to the
Revenue or Adjusted EBITDA targets, the minimum threshold of 90% of the Adjusted
EBITDA and/or Revenue bonus target for the subject quarter must be achieved. If
the applicable 90% threshold is achieved, the Covered Executives will earn 50%
of the targeted bonus amount at 90% of the threshold with respect to each
metric. The Covered Executives will earn an additional 5% of that metric’s
allocation for their targeted bonus amount for each additional 1% of the
Adjusted EBITDA and Revenue bonus target achieved over 90% until 100% of the
Adjusted EBITDA and Revenue bonus target is achieved. In the event that Adjusted
EBITDA for the full fiscal year 2019 is greater than 100% of the aggregate
amount of the Covered Executive’s target bonus amount, then that portion of the
bonus payable in excess of the targeted bonus amount will be payable in common
stock of the Company.

(f)In order for the Covered Executives to earn a bonus with respect to the
Longer-Term Contracts Goal, the Covered Executives must increase the Longer-Term
Contracts Goal base (as determined by the Committee) by a minimum percentage
equal to at least 25% of the Longer-Term Contracts target. For each 25% increase
of the difference between the Longer-Term Contracts Goal base and the
Longer-Term Contracts Goal, Covered Executives will earn 25% of that metric’s
allocation for their targeted bonus amount until 100% of the Longer-Term
Contracts Goal is achieved. In the event that the Longer-Term Contracts Goal is
exceeded, as measured as of the fourth quarter of fiscal year 2019, then for
each 1% above the Longer-Term Contracts Goal each Covered Executive will earn an
additional 25% to their target bonus amount for the Longer-Term Contracts Goal.
The portion of the bonus payable in excess of the targeted bonus amount will be
payable in common stock of the Company.

  

 

5.

Timing of Payment

 

The Performance Goals will be measured at the end of each fiscal year after the
Company’s financial reports have been published. If the Performance Goals are
met, payments will be made within 60 days thereafter, but not later than March
15.

 

 

6.

Amendment and Termination  

 

The Company reserves the right to amend or terminate the Plan at any time in its
sole discretion.

 

2